Mr. Justice MILLER
delivered the opinion of the court.
Some of the decisions'of this court under the act of 1789 would undoubtedly.]ustify the view taken by the counsel of the defendant in error, in support of the motion to dismiss, if it were very clear that the second proposition on which the Court of Appeals placed its judgment was sufficient to control the ease, and that it involved no consideration of Federal law.
But the act of 1789 contained restrictive language not in the act of 1867; and in construing the statute as it now stands, we have ruled in the. case of Murdock v. Memphis, just decided, that where the' Federal question has been raised, and has been decided against the plaintiff in error, the jurisdiction has attached, and it must be heard on the merits. To what this examination on the merits shall- extend we have in that opinion considered. But until we have determined that the State court decided erroneously the Federal question which it did decide, we can go no further into the re-examination.
The counsel of both parties in this court are entitled to be heard when the record shows the existence of a decision, which gives us jurisdiction, on the soundness of that decision* on its sufficiency to control the judgment in the whole case, and on the sufficiency of any' othen point decided, to affirm the judgment even if the Federal question was erroneously decided.
For these reasons the motion to dismiss the case is
Overruled.